

114 HR 6379 IH: For the relief of Lance N. Armstrong.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V114th CONGRESS2d SessionH. R. 6379IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Hultgren introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLFor the relief of Lance N. Armstrong.
	
 1.Eligibility for air traffic control positionIf the Administrator of the Federal Aviation Administration receives, on or before December 31, 2017, an application submitted by Lance N. Armstrong of Cortland, Illinois, for the position of air traffic controller, the Administrator, with respect to that application, shall—
 (1)consider Lance N. Armstrong to be a Pool 1 applicant, as described in section 44506(f)(1)(B)(ii) of title 49, United States Code; and
 (2)waive any maximum age restriction that would otherwise disqualify Lance N. Armstrong from the position.
			